Bartholomew, J.,
(dissenting.) I am unable to assent to that portion of the foregoing opinion which limits the construction given to § 1643, Comp. Laws, in Farrington v. Investment Co., 1 N. D. 102, 45 N. W. Rep. 191, and Bode v. Same, 1 N. D. 121, 42 N. W. Rep. 658, and 45 N. W. Rep. 197, to the particular facts of those cases. I am also of opinion that, under the pleadings and admissions in the case, and for the purpose of a money judgment for taxes under said section, the legality of the subsequent taxes stands admitted. In all other respects I concur in the opinion written by Justice'Wallin.